Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed August 30, 2022, wherein claims 1 and 6 were amended to overcome antecedent issues.  Claims 1-6 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 5,206,966).
Regarding claim 1, Hoffman discloses a device assembly comprising:
a block 12 having a pair of angled surfaces 14, 15 (Fig 1, annotated below), each of said angled surfaces being oriented to form an angle with respect a vertical axis of said block (the vertical axis being defined as VA, an axis parallel with the lower edge of side 16, annotated Fig 1, below, understanding a particular location of the vertical axis has not been recited), wherein each of said angled surfaces is capable of matching the angle between a top surface of a metal trim strip and adjacent carpet, a selected one of said angled surfaces being positionable upon the top surface of the metal trim strip capable of having said selected angled surface being oriented collinear with the metal trim strip, said block being struck when said block is positioned on the metal trim strip wherein said selected angled surface is capable of compressing the metal trim strip against the adjacent carpet (depending on size and shape of strip), thereby improving the appearance and finish of the metal trim strip; and
a handle 18 being coupled to said block (annotated Figs 1 and 8, annotated below), said handle having a bend thereon defining a first portion of said handle forming a 22.5 degree angle with a second portion of said handle (Fig 8, annotated, the transition from the flat portion of the handle to the cylindrical portion of the handle defines a bend (outwardly bending curved or flared section), the entire bend defines a 90 degree arc of the handle portion at that point, understanding such a 90 degree bend would comprise a 22.5 degree bend closer to the second portion, as indicated) wherein said handle is capable of angling around a door jamb when the metal strip extends along a threshold of a doorway, depending on the particular relationship between the jamb and doorway.  
However, Hoffman does not explicitly disclose that the angled surfaces define angles of 22.5 degrees of the vertical axis.  Applicant places no criticality on the angle values claimed, either for the angled surfaces or for the handle angle; Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to configure the angled surfaces to best correspond to the intended application and a particular hammer geometry, including configurations in which the two angled surfaces defined angles of 22.5 degrees.  
Regarding the preamble, the recitation of “a carpet trim tamping assembly being configured to be struck against a metal trim strip on carpet to compress the metal trim strip against the carpet” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478  The device of Hoffman meets the structural limitations of the claim and would be capable of performing the recited functionality, depending on particular dimensions and geometry of the trim strip.           
    PNG
    media_image1.png
    358
    760
    media_image1.png
    Greyscale


                                       
    PNG
    media_image2.png
    292
    483
    media_image2.png
    Greyscale


Regarding claim 2, Hoffman discloses the limitations of claim 1, as described above, and further discloses wherein said block has a first end and a second end (annotated Fig 1, above, first end at upper surface 13, second end at lower surface 21, opposite 13), said block being elongated between said first and second ends (Fig 1), each of said angled surfaces extending between said first and second ends (Fig 1), said angled surfaces being positioned on opposite sides of said block with respect to each other (Fig 1), each of said angled surfaces sloping inwardly in opposite directions from each other at said 22.5 degree angle between a top (upper) surface 13 and a bottom (lower) surface 21 of said block (Fig 1).

Regarding claim 3, Hoffman discloses the limitations of claim 2, as described above, and further discloses further comprising a coupler 19, 23 (coupler defined by fastener 19 and cover 23; Figs 2 and 9, annotated below) having a first surface (base of fastener 19) and a second surface (edge of cover 23), said first surface being flattened (Fig 2), said second surface having a prominence thereon (prominence defined by portion of cover edge that overhangs the block, Fig 9), said prominence sloping upwardly toward a peak being centrally located on said second surface (slopes upward from each side to central peak region) , said first surface being coupled to said top surface of said block (as shown in Fig 1, above), and that the coupler is positioned closer to said first end of said block than said second end of said block (cover 23, a portion of the coupler, is closer to the first end than the second end).  
       
    PNG
    media_image3.png
    313
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    491
    500
    media_image4.png
    Greyscale


Regarding claim 4, Hoffman discloses the limitations of claim 3, as described above, and further discloses further wherein said handle has a coupled end and a free end (Fig 9, above, upper end is free while lower end is coupled), said coupled end being coupled to said second surface of said coupler (4:23-42, couples both at fastener and at grooves 43-45), said coupled end being positioned on said peak of said prominence (Fig 9) thereby facilitating said first portion of said handle to be spaced from said top surface of said block (spaced via overhand of 23 relative to block), said handle extending along a line being oriented parallel to said top surface of said block (Fig 9).

Regarding claim 5, Hoffman discloses the limitations of claim 1, as described above, and further discloses a grip 33 (Fig 9) being coupled around said second portion of said handle wherein said grip is configured to be gripped, said grip extending from a free end of said handle toward said first portion of said handle.

Regarding claim 6, Hoffman discloses the limitations of the claim as described above in the rejections of claims 1-5.  


Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. To Applicant’s argument that Hoffman does not disclose that the handle defines a 22.5 degree bend between first and second portions of the handle, as recited, Examiner respectfully disagrees.  In annotated Figure 8, above, the two portions have been identified and define a 22.5 degree bend therebetween, as described in the rejection of claim 1.  That is, in the curving transition from the flat second portion to the first portion, a concave bend of 22.5 degrees is defined, such that the handle would be capable of angling around a door jamb when the metal strip extends along a threshold of a doorway, depending on the particular relationship between the jamb and doorway.   If the intended meaning was that each of the first and second portions defined longitudinal bodies having corresponding longitudinal axes, and that those axes defined a bend therebetween such that the axes were angled 22.5 degrees to each other, such a relationship was not recited.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723